                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION

ROBERT MILLER,                                   §
                                                 §
       Plaintiff,                                §
                                                 §
v.                                               §
                                                            Case No. 6:19-CV-536-JDK-JDL
                                                 §
BRIAN COLLIER, ET AL.,                           §
                                                 §
       Defendants.                               §

                ORDER ADOPTING REPORT AND RECOMMENDATION
                    OF UNITED STATES MAGISTRATE JUDGE

       Plaintiff Robert Miller, an inmate proceeding pro se, filed the above-styled and numbered

civil rights lawsuit pursuant to 42 U.S.C. § 1983. This case was referred to United States

Magistrate Judge John D. Love pursuant to 28 U.S.C. § 636. On November 13, 2019, the

Magistrate Judge issued a Report and Recommendation (Docket No. 5), recommending that the

lawsuit should be dismissed for purposes of in forma pauperis proceedings pursuant to the three

strikes provisions of 28 U.S.C. §1915(g). Id. at 3. A return receipt indicating delivery to Plaintiff

was received by the Clerk on November 22, 2019. Docket No. 7.

       This Court reviews the findings and conclusions of the Magistrate Judge de novo only if a

party objects within fourteen days of service of the Report and Recommendation. 28 U.S.C.

§ 636(b)(1). In conducting a de novo review, the Court examines the entire record and makes an

independent assessment under the law. Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1430

(5th Cir. 1996) (en banc), superseded on other grounds by statute, 28 U.S.C. § 636(b)(1)

(extending the time to file objections from ten to fourteen days). Here, Plaintiff did not file

objections in the prescribed period. The Court therefore reviews the Magistrate Judge’s findings

for clear error or abuse of discretion and reviews his legal conclusions to determine whether they



                                            Page 1 of 2
are contrary to law. See United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir. 1989), cert. denied,

492 U.S. 918 (1989) (holding that, if no objections to a Magistrate Judge’s Report are filed, the

standard of review is “clearly erroneous, abuse of discretion and contrary to law”).

       Having reviewed the Magistrate Judge’s Report and Recommendation, the Court adopts

the Report and Recommendation of the United States Magistrate Judge (Docket No. 5) as the

findings of this Court.

       Accordingly, it is hereby ORDERED that the Magistrate Judge’s Report (Docket No. 5)

be ADOPTED. It is further

       ORDERED that the complaint is DISMISSED WITH PREJUDICE for purposes of in

forma pauperis proceedings pursuant to 28 U.S.C. § 1915(g). It is further

       ORDERED that Plaintiff’s motion to proceed in forma pauperis (Docket No. 2) is

DENIED. This Order does not bar refiling of this lawsuit without seeking in forma pauperis status

and upon payment of the full $400.00 filing fee. Plaintiff may resume the lawsuit if he pays the

entire filing fee of $400 within fifteen days after the entry of the Final Judgment. It is further

       ORDERED that all motions not previously ruled on are DENIED.

       So ORDERED and SIGNED this 20th day of December, 2019.



                                                   ___________________________________
                                                   JEREMY D. KERNODLE
                                                   UNITED STATES DISTRICT JUDGE




                                             Page 2 of 2
